Citation Nr: 1722754	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  14-32 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gout of the feet and ankles. 

2.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1958 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Gout was not manifested during service or otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1111, 1131(West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2012, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist as to this issue.  The electronic claims folder contains service treatment records, VA and private medical records, and statements by the Veteran.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.  

The Board recognizes the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed gout.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is no competent evidence of record to support a finding that the Veteran's claimed gout is related to service.  The Veteran himself has provided statements that his claimed disorder is related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Board finds that considering all the evidence of record that a relevant event, injury, or disease did not occur in service, to include manifestations of gout.  In this regard, the Veteran underwent multipole examinations during service, to include a separation examination.  These examinations did not identify evidence of gout.  The evidence does not satisfy all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his gout claim.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Rules and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In order to establish a right to compensation for a present disability, a Veteran must show three things: 1) the existence of a present disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) [table].

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: 1) the layperson is competent to identify the medical condition; 2) the layperson is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

Service treatment records (STRs), including examination and medical history reports dated in November 1958, November 1961, October 1964, and February 1978, are negative for complaints, treatment, or diagnosis of gout.  In an April 1980 separation medical history report, the Veteran marked foot trouble.  The examiner noted foot perspiration, pruritus.  An April 1980 separation examination indicated the lower extremities were normal. 

Post-service VA treatment records include treatment and diagnosis of gout.  In a March 2011 VA treatment note, the Veteran complained of a two day history of right ankle pain and swelling.  He stated the pain came on suddenly.  He denied any recent injury, trauma, insect bites, or uncontrolled blood sugars.  Uric acid testing was elevated.  The diagnosis was acute gout.  Additional gout attacks were noted in July 2011, September 2011, and July 2013. 

After a review of the evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for gout.

Initially, the Board notes that there is no probative evidence that the Veteran's gout first manifested during active service.  In addition, he did not have characteristic manifestations sufficient to identify a chronic disease entity during service.  Rather, he denied pertinent pathology at separation and the clinical evaluation was normal.

The Board finds that the overall weight of the evidence is against granting service connection for the gout being claimed.  No medical professional has ever suggested that the Veteran's gout was related to his military service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such medical evidence or opinion.  

The Board has considered the Veteran's statements made in support of his claim, including his assertions.  But, he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of gout and whether it was caused by his service, this falls outside the realm or purview of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for gout resultantly must be denied.


ORDER

Entitlement to service connection for gout of the feet and ankles is denied.


REMAND

In a May 2017 statement, the Veteran contends that his lumbosacral spine disability has become worse.  The last VA examination of this disability was more than 5 years ago.  As such, the Board finds that a more contemporaneous examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Board notes that VA treatment records are only dated through June 2015.  Any additional outstanding VA and private treatment records should be added to the Veteran's electronic claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he provide sufficient information and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained.  If there is no continuing treatment, the Veteran should so indicate to the AOJ.  The AOJ should also update VA treatment records.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbosacral strain.  The entire claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should make specific findings as to the extent and frequency of all physical symptoms, and the opinion should address the frequency, severity, and duration of those symptoms.

3.  Then, readjudicate the issue on appeal.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


